JACKSON, Chief Justice.
The appellees, Mary E. Bivins, Miles G. Bivins and Julian L. Bivins, individually and as independent executrix and executors of the will and estate of Lee Bivins, deceased, and Miles G. and Julian L. Bivins also as trustees, instituted this suit in the County Court of Potter County to recover against the appellant, Canadian River Gas Company, a corporation, the sum of $394.69 claimed to be due them as gas royalty of one cent per thousand cubic foot of gas produced from November 1, 1936 to November 30, 1937 on certain acreage on which appellees were the royalty owners and the appellant the assignee of the lessee.
The appellant answered by general demurrer and general denial. The court overruled the demurrer; appellant excepted to such ruling, withdrew its general denial, agreed that the facts alleged in appellees’ petition were true and stated that it would stand on its general demurrer.
*288On the agreement that the facts alleged by appellees were true and correct the court rendered judgment for appellees for the sum of $394.69 with interest and from this judgment the appellant appeals.
There were no fact issues to be determined and this court certified the two legal questions involved in the appeal to the Supreme Court for its determination.
The opinion of the Supreme Court in answer to the questions certified published in 153 S.W.2d 432 to which opinion reference is here made discloses the facts necessary to fully understand the law questions presented for review.
On the holdings of the Supreme Court in the opinion supra the judgment of the trial court is reversed and here rendered that ap-pellees take nothing by their suit and that appellant go hence with its costs. The judgment of the trial court is therefore reversed and rendered.